     Case 2:19-cv-13966-BWA-MBN Document 125 Filed 03/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 SIERRA CLUB et al.,
                                Plaintiffs,         CIVIL ACTION
                v.
                                                    No.:           19-cv-13966-BWA-MBN
 SCOTT ANGELLE in his official capacity as
 DIRECTOR of the BUREAU OF SAFETY                   Section:       M
 AND ENVIRONMENTAL
 ENFORCEMENT et al.,                                Judge:         Hon. Barry Ashe

                                Defendants,         Magistrate:    Hon. Michael North

                                &

 AMERICAN PETROLEUM INSTITUTE,

                        Intervenor-Defendant.



                 CONSENT MOTION TO STAY CASE FOR SIXTY DAYS

       Federal Defendants respectfully submit this unopposed motion to stay this case for sixty

days in order to allow new officials within the United States Department of the Interior to

evaluate the case and to avoid lodging potentially unnecessary objections to Magistrate Judge

North’s March 4, 2021 Order and Reasons, rec. doc. 124. That Order granted Plaintiffs’ Motion

to Compel Completion of the Administrative Record and Permit Discovery. Federal Defendants

have until March 18, 2021 to object to that order, Fed. R. Civ. P. 72(a), and anticipate doing so

unless that deadline is stayed. Federal Defendants submit that there is good cause for a sixty-day

stay of the case, which would allow incoming officials within the United States Department of

the Interior and the Bureau of Safety and Environmental Enforcement to meaningfully assess

that order and permit the parties to discuss potential resolution of their differences with respect to

the administrative record. The undersigned counsel hereby certify that counsel for Plaintiffs and

Intervenor have stated that their clients do not oppose the requested stay.
    Case 2:19-cv-13966-BWA-MBN Document 125 Filed 03/11/21 Page 2 of 2




Respectfully submitted this 11th day of March, 2021.


                                                 JEAN E. WILLIAMS
                                                 Acting Assistant Attorney General

                                                 /s/ Michael S. Sawyer
                                                 MICHAEL S. SAWYER (DC Bar No.
                                                 1009040)
                                                 Trial Attorney
                                                 Natural Resources Section
                                                 MICHELLE-ANN C. WILLIAMS
                                                 Trial Attorney
                                                 Natural Resources Section

                                                 /s/ H. Hubert Yang
                                                 H. HUBERT YANG (DC Bar No. 491308)
                                                 Senior Trial Attorney
                                                 Wildlife & Marine Resources Section
                                                 Environment & Natural Resources Division
                                                 United States Department of Justice
                                                 P.O. Box 7611
                                                 Washington, DC 20044-7611
                                                 Tel: (202) 514-5273 (Sawyer)
                                                 Tel: (202) 305-0420 (Williams)
                                                 Tel: (202) 305-0209 (Yang)
                                                 Fax: (202) 305-0275
                                                 E-mail: michael.sawyer@usdoj.gov
                                                 E-mail: michelle-ann.williams@usdoj.gov
                                                 E-mail: hubert.yang@usdoj.gov

                                                 Attorneys for Federal Defendants




                                             2
